Citation Nr: 1761108	
Decision Date: 12/29/17    Archive Date: 01/02/18

DOCKET NO.  17-22 632	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the notice of disagreement received on December 15, 2014 was timely filed.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1972 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2014 decision by a Department of Veterans Affairs (VA) Regional Office.


FINDING OF FACT

In September 2017, the Agency of Original Jurisdiction (AOJ) found good cause had been shown and granted an extension for the filing of a notice of disagreement with a June 2013 rating decision, rendering the current appeal moot.


CONCLUSION OF LAW

The appeal is dismissed as moot.  38 U.S.C. § 7105 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

In June 2013, the Veteran was notified of a June 2013 rating decision, in which the AOJ denied the Veteran's claims of entitlement to service connection for low back strain, a skin condition, and a respiratory condition.

In August 2014 and December 2014, VA received statements from the Veteran asking about the status of his notice of disagreement with the June 2013 rating decision, as well as copies of a notice of disagreement, which the Veteran contended were timely submitted in May 2014.

In a November 2014 decision, the AOJ found the Veteran's notice of disagreement with the June 2013 rating decision was not timely received.

However, in September 2017, the AOJ found good cause had been shown, and granted an extension for the filing of a notice of disagreement with the June 2013 rating decision.  

Accordingly, the Board finds the Veteran's appeal as to whether the notice of disagreement received on December 15, 2014 was timely filed has been rendered moot.  The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  As the AOJ has granted an extension for the filing of a notice of disagreement with the June 2013 rating decision, there remain no allegations of errors of fact or law for appellate consideration.  In essence, a "case or controversy" involving a pending adverse determination to which the Veteran has taken exception no longer exists.  See Shoen v. Brown, 6 Vet. App. 456, 457 (1994).  Accordingly, the Board finds the instant appeal has been rendered moot, and must therefore be dismissed.  See 38 U.S.C. § 7105.


ORDER

The appeal is dismissed.




		
MICHAEL LANE
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


